Citation Nr: 0800927	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
January 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for a 
low back disability, diabetes mellitus, and hypertension.  

The Board remanded the case to the RO for further development 
in January 2007.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Board remanded the case in January 2007; the remand order 
requested, in pertinent part, that the RO take appropriate 
steps to contact the veteran and obtain names and addresses 
of all health care providers who treated him for diabetes 
mellitus, elevated blood pressure, or back problems since his 
discharge from service.  After securing the necessary 
releases, the RO was directed to obtain all records not 
already associated by the claims file.  

In March 2007, the veteran submitted authorization and 
release forms, identifying additional medical records to be 
obtained from the Hyde Park Medical Group, Humana Health Care 
Plans, Mercy Hospital, and Walgreens Pharmacy.  In an August 
2007 supplemental statement of the case, the RO indicated 
that release forms submitted by the veteran were unsigned; 
thus, they were unable to contact the facilities to obtain 
the identified medical records.  It does not appear that the 
RO contacted the veteran to allow him an opportunity sign the 
release forms which were submitted.  Therefore, the Board 
finds that another remand is necessary in order to comply 
with the January 2007 Board remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998), (holding that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
opportunity to sign the completed 
authorization and consent forms for the 
Hyde Park Medical Group, Humana Health 
Care Plans, Mercy Hospital, and Walgreens 
Pharmacy, or to submit updated, signed 
authorization and consent forms.  The RO 
should obtain all identified treatment 
records not already associated with the 
claims file.  If the search for such 
records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
Upon review of any additionally obtained 
evidence, the RO should determine whether 
the case should be referred to the VA 
examiner who rendered the July 2007 
opinion for a supplemental opinion that 
includes a review of that additional 
evidence.  If the benefits sought are not 
granted, the RO should then furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
